Exhibit 10.1

 



PROMISSORY NOTE

 

$___________As of March __, 2019

  

Capitol Investment Corp. IV (“Maker”) promises to pay to the order of _________
or his successors or assigns (“Payee”) the principal sum of ___________ Dollars
and No Cents ($______) in lawful money of the United States of America, on the
terms and conditions described below.

 

1.           Principal. The principal balance of this Note shall be repayable on
the consummation of the Maker’s initial merger, share exchange, asset
acquisition or other similar business combination with one or more businesses or
entities (a “Business Combination”). Holder understands that if a Business
Combination is not consummated, this Note will not be repaid and all amounts
owed hereunder will be forgiven except to the extent that the Maker has funds
available to it outside of its trust account established in connection with its
initial public offering.

 

2.           Interest. No interest shall accrue on the unpaid principal balance
of this Note.

 

3.           Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.           Events of Default. The following shall constitute Events of
Default:

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c)          Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.

 



 

 

 

5.           Remedies.

 

(a)          Upon the occurrence of an Event of Default specified in Section
4(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note, and all other amounts
payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of, and all other sums payable with
regard to, this Note shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6.           Conversion. Upon consummation of a Business Combination, the Holder
shall have the option, but not the obligation, to convert the principal balance
of this Note, in whole or in part at the option of the Holder, into warrants
(“Warrants”) of the Maker at a price of $1.50 per Warrant; provided, however,
that the Holder shall be permitted to convert this Note only if the shareholders
of the Maker or the target business in any such Business Combination, whichever
may be required in connection with such Business Combination, have approved the
issuance of the Warrants to the Holder if such approval is necessary under
applicable rules. The Warrants will be identical to the “private placement
warrants” (as such term is defined in the Maker’s final prospectus for its
initial public offering, dated August 15, 2017). As promptly after notice by
Holder to Maker to convert the principal balance of this Note, which must be
made at least 24 hours prior to the consummation of the Business Combination, as
reasonably practicable and after Holder’s surrender of this Note, Maker shall
have issued and delivered to Holder, without any charge to Holder, a certificate
or certificates (issued in the name(s) requested by Holder) for the number of
Warrants of Maker issuable upon the conversion of this Note.

 

7.           Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8.           Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agree
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.

 



2

 

 

9.           Notices. Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:

  

If to Maker:

 

Capitol Investment Corp. IV

1300 17th Street, Suite 820

Arlington, VA 22209

 

If to Payee:

 

[Name]

[Address]

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.

 

10.         Construction. This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of New York.

 

11.         Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.

 



  CAPITOL INVESTMENT CORP. IV         By:     Name:               Title:  

 

 

3

 

